DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-18 are pending in this application (16/577,770) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 08/06/2021, following the Non-Final Rejection office action dated 05/14/2021.    
	Claims 1, 11, 12, 16, and 17 have been amended.
	Claim 18 has been newly added.
	(Please see page 9 of Applicant Arguments/Remarks dated 08/06/2021) 
		Applicant's submissions have been entered.  

Information Disclosure Statement
3.	Applicant’s Information Disclosure Statement (IDS), filed on 06/24/2021, have been received and entered into the record. The references cited therein have been considered by the Examiner. See attached PTO-1449 form(s).







Withdrawal of Claim Objections
4. 	Previous objections to Claims 1 and 16 are hereby withdrawn as Applicant has amended the Claims to correct the noted informalities.  (Please see pages 9-10 of Applicant Arguments/Remarks, filed on 08/06/2021)  

Withdrawal of Claim Rejections - 35 USC § 112
5. 	Previous Rejections of Claims 11-17 under 35 USC 112(b), are hereby withdrawn as Applicant has amended the claims to resolve the noted deficiencies.  (Please see page 10 of Applicant Arguments/Remarks, filed on 08/06/2021)

Double Patenting – Terminal Disclaimer
6.	This application (16/577,770) is subject to a Terminal Disclaimer with respect to the co-pending application (16/577,774), filed on 09/20/2019.  Please see the electronic Terminal Disclaimer filed by Applicant on 09/09/2021 that has been approved by the office.  Applicant’s submitted electronic Terminal Disclaimer has been entered into record. 







Examiner’s Amendment
7.  	Following is a complete list of claims as amended by Examiner in an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Applicant’s representative Pingping Wang (Reg. No: L1157, Phone: 215-981-4380) via an email to Examiner on 09/10/2021 based on an Examiner-initiated telephone interview held on 09/02/2021.  

AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Currently Amended)  A computer program product for updating detection models, the computer program product comprising at least one computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to update at least one local node by:
detecting, by a diagnosis module, a change in system data;
determining, by the diagnosis module, a list of all current detection models involved with detecting the change;
analyzing, by the diagnosis module, the system data involved with detecting the change by one or more of ordinary least squares, penalized regressions, generalized additive models, quantile regressions, logistical regressions, and gated linear models;
generating, by the diagnosis module, the model update, wherein the generated model update comprises one or more algorithms, creation date and time, number of events detected over given time period, aggregate statistics, and the threshold point or points used to trigger the model update; 
receiving, by at least one monitoring module, the model update;
determining, by at least one diagnosis module, the current detection models;
determining, by at least one evaluation module, if the model update should be applied to the current detection models;
determining, by the at least one evaluation module, if the local node has permission to apply the model update; and
updating, by the at least one evaluation module, the current detection models with the model update,
wherein the model update includes one or more network or image graphics representing the updated detection models.

2.	(Original)  The computer program product of claim 1, wherein the program instructions executable by the processor further cause the processor to distribute the model update to at least one local node.



4.	(Original)  The computer program product of claim 2, wherein the model update is distributed to at least one local node by a central module.

5.	(Original)  The computer program product of claim 4, wherein the central module distributes the model update to at least one local node by:
receiving, by the central module, the model update;
analyzing, by the central module, a database of available models;
determining, by the central module, a priority level for the model update;
determining, by the central module, which local nodes should receive the model update; and
transmitting, by the central module, the model update to at least one local node.

6.	(Original)  The computer program product of claim 5, wherein the database of available models comprises models available to all local nodes.

7.	(Original)  The computer program product of claim 5, wherein the priority level is determined by comparing features of the model update to model information in an existing model database.



9-12.	(Canceled)  

13.	(Currently Amended)  The computer program product of claim [[11]] 1, wherein the generated model update does not comprise any system data specific to the local node that generated the model update.

14.	(Currently Amended)  The computer program product of claim [[11]] 1, wherein the monitoring module transmits the model update to a central module outside of the local node.

15.	(Currently Amended)  The computer program product of claim [[11]] 1, wherein the monitoring module transmits the model update to a monitoring module from another local node.

16.	(Previously Presented)  A computer program product for creating and updating detection models, the computer program product comprising at least one computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
create a model update, comprising:
detecting, by a diagnosis module, a change in system data;

analyzing, by the diagnosis module, the system data involved with detecting the change;
generating, by the diagnosis module, the model update, wherein the generated model update does not comprise any of the system data; and
transmitting, by a monitoring module, the model update;
	distribute the model update, comprising:
receiving, by a central module, the model update;
analyzing, by the central module, a database of available models;
determining, by the central module, a priority level for the model update;
determining, by the central module, which local nodes should receive the model update; and
transmitting, by the central module, the model update to at least one local node; and
	update at least one local node, comprising:
receiving, by at least one monitoring module, the model update;
determining, by at least one diagnosis module, the current detection models;
determining, by at least one evaluation module, if the model update should be applied to the current detection models;

updating, by the at least one evaluation module, the current detection models with the model update,
wherein the model update includes one or more network or image graphics representing the updated detection models.

17.	(Previously Presented)  A computer program product for creating and updating detection models, the computer program product comprising at least one computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
create a model update by a first local node, comprising:
detecting, by a first diagnosis module, a change in system data;
determining, by the first diagnosis module, a list of all current detection models involved with detecting the change;
analyzing, by the first diagnosis module, the system data involved with detecting the change by one or more of ordinary least squares, penalized regressions, generalized additive models, quantile regressions, logistical regressions, and gated linear models;
generating, by the first diagnosis module, the model update, wherein the generated model update does not comprise any of the system data; and
transmitting, by a first monitoring module, the model update; and

receiving, by at least a second monitoring module, the model update;
determining, by at least a second diagnosis module, the current detection models;
determining, by at least a second evaluation module, if the model update should be applied to the current detection models;
determining, by at least the second evaluation module, if the local node has permission to apply the model update; and
updating, by at least the second evaluation module, the current detection models with the model update,
wherein the model update includes one or more network or image graphics representing the updated detection models.

18.	(Previously Presented)  The computer program product of claim 1, wherein the program instructions executable by the processor further cause the processor to create an output report including a type of updated detection models, whether any old detection models were replaced, a date and time of the model update, whether the updated detection models are currently active.

Allowable Subject Matter
8.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-8, and 13-18 (renumbered 1-14) are allowed.

Statement of Reasons for Allowance
9. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1, 16, and 17. Specifically, the prior art of record (Muddu, in view of Searle) does not teach or fairly suggest the claim 1 features: “detecting, by a diagnosis module, a change in system data; determining, by the diagnosis module, a list of all current detection models involved with detecting the change; analyzing, by the diagnosis module, the system data involved with detecting the change by one or more of ordinary least squares, penalized regressions, generalized additive models, quantile regressions, logistical regressions, and gated linear models; generating, by the diagnosis module, the model update, wherein the generated model update comprises one or more algorithms, creation date and time, number of events detected over given time period, aggregate statistics, and the threshold point or points used to trigger the model update;”. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 16 and 17 are also allowable for basically similar reasons.
Dependent claims 2-8, 13-15, and 18 which depend on independent claim 1, being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 


Conclusion
10.	Claims 1-8 and 13-18 (renumbered 1-14) are allowed.
	Claims 9-12 have been canceled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191